Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4, 6-12, 21-25 and 29-32 are currently under examination, wherein claims 1, 6 and 30-32 have been amended in applicant’s amendment filed on July 28, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1, 3, 6, 7, 9, 10, 21-25 and 29-32 under 35 U.S.C. 102(a)(1) and the previous rejections of claims 2, 4, 8, 11 and 12 under 35 U.S.C. 103 as stated in the Office action dated May 6, 2022 have been withdrawn in light of applicant’s amendment filed on July 28, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 34-37 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase of “to melt” in line 3 of claim 1 is not supported by paragraph [0133], Figs. 10A-10D and claim 5 of the instant application as filed, because the paragraph [0133], Figs. 10A-10D and claim 5 only describe the claimed re-melting step to re-melt the laser sintered layers without mentioning sintering the powder to melt and form laser sintered layers as claimed in claim 1 as amended at all.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-12, 21-25 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (‘401 A1).
	With respect to claims 1, 3, 6, 7, 9, 10, 21-25 and 29-32, Medina et al. (‘401 A1) discloses a method for additive manufacturing an orthopedic device comprising forming an additive manufactured component from a biocompatible metal powder comprising a Ti-6Al-4V powder via laser sintering the powder to form a plurality of laser sintered layers that provide a shape for the component and selectively melting the layers to melt only prescribed layer portions for the building component; heat treating the component to produce a heat treated component wherein the melting driven by a 3D-computer-aided design program comprises laser scanning the layers with alternating (X-Y) and multiple passes of a laser raster which would meet the scanning patterns of the laser raster and double scanning as claimed because Medina et al. (‘401 A1) at least suggests laser scanning the prescribed layer portions with a desired laser scanning pattern and a desired number of passes determined by the geometries and materials of the prescribed layer portions in order to melt the prescribed layer portions effectively; machining the heat treated component to form the orthopedic device; and grinding or mechanically dimpling a surface of the device to remove a surface layer and form a compressive stress layer on the device wherein a wall of the device has a variable thickness to vary a strength of the device; the component has a non-circular cross-sectional shape; and the heat treating comprises melting a plurality of un-sintered powders between sintered external and internal surfaces to remove the plurality of un-sintered powders (abstract, paragraphs [0002], [0007], [0008], [0011], [0014], [0016], [0063], [0074], [0082], [0084] and [0087]). Furthermore, it is well known in the art of powder metallurgy that sintering is a process of compacting and forming a solid mass of powder material by heat or pressure without melting it to the point of liquefaction, indicating clearly that sintering may involve some melting as long as the powder material is not completely liquified. Therefore, the sintering step disclosed by Medina et al. (‘401 A1) would satisfy the sintering step as amended; and the melting step disclosed by Medina et al. (‘401 A1) would satisfy the re-melting step as claimed.   
	With respect to claims 2 and 8, Medina et al. (‘401 A1) discloses that the heat treating comprises hot isostatic pressing (HIP) the component at about 1200oC (about 0.8 TM) in Ar at a pressure of 1000 bar (i.e. 100 MPa) and cooling the component at a cooling rate of 75oC (paragraph [0084]). The purging step as claimed in claim 8 is well-known in the art of HIP. The temperature and pressure disclosed by Medina et al. (‘401 A1) would be within the ranges as claimed in claims 2 and 8 respectively. The cooling rate disclosed by Medina et al. (‘401 A1) would be close to the highest cooling rate as claimed in claim 2. A prima facie case of obviousness exists. See MPEP 2144.05 I. Medina et al. (‘401 A1) does not specify the temperature and cooling rate as claimed in claim 8. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the temperature and cooling rate are result effective variable, because they would directly affect the HIP results as disclosed by Medina et al. (‘401 A1) (paragraph [0084]). Therefore, it would have been obvious to one skilled in the art to have optimized the temperature and cooling rate of Medina et al. (‘401 A1) in order to achieve desired HIP results. See MPEP 2144.05 II.
	With respect to claim 4, Medina et al. (‘401 A1) discloses that the orthopedic device includes orthopedic implants, femoral stems, tibial stems, femoral rods and combinations and modifications thereof (paragraph [0014]), at least suggesting the claimed intramedullary nail well known in the art of orthopedic implants.
	With respect to claim 11, Medina et al. (‘401 A1) discloses that a surface of the device is polished (paragraph [0087]). It would have been obvious to one skilled in the art to polish an inner surface of the orthopedic device of Medina et al. (‘401 A1) by a slurry honing polishing process as claimed with an expectation of success because the process is well-known in the art of orthopedic device.
	With respect to claim 12, Medina et al. (‘401 A1) discloses that various coatings can be applied to a surface of the device to improve bone compatibility, stability and ingrowth (paragraph [0061]). It would have been obvious to one skilled in the art to coat a surface of the orthopedic device of Medina et al. (‘401 A1) with an anti-microbial Ag coating well-known in the art of orthopedic device to provide an effective and sustainable anti-microbial effect with an expectation of success.
Response to Arguments
5.	The applicant’s arguments filed on July 28, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Medina et al. (‘401 A1) does not teach the amended sintering step and the re-melting step. In response, see the new ground of rejection of the claimed features above.
Second, the applicant argues that Medina et al. (‘401 A1) focuses on fabrication of porous 3D structures. In response, the examiner notes that Medina et al. (‘401 A1) discloses that the present invention involves methods for building solid-fully dense composites (paragraph [0056]). Indicating clearly the method of Medina et al. (‘401 A1) can be applied to fabricate 3D structures with different porosities as desired. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/9/2022